

AMENDMENT NO.2
TO THE
EMPLOYMENT AGREEMENT
THIS AMENDMENT NO.2 (“Amendment No.2”) is made and entered into this 6th day of
November, 2017, between Infinity Property and Casualty Corporation, an Ohio
corporation (the “Company”) and Samuel J. Simon (the “Executive”).
WHEREAS, the parties have previously entered into an Employment Agreement, dated
September 11, 2014, (the “Original Agreement”); and
WHEREAS, the parties have previously entered into an Amendment No. 1 to the
Employment Agreement, dated August 10, 2017 (“Amendment No.1” and together with
the Original Agreement, the “Agreement”); and
WHEREAS, the parties desire to amend certain terms and conditions of the
Agreement.


NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:


1.
Section 1.1 is hereby amended so that the Term of the Agreement shall expire on
October 19, 2018.

2.
Section 2.1(a) is hereby amended so that, effective as of August 1, 2017, the
Executive’s annual base salary shall be at least $475,000 for each twelve-month
period of the Term.

3.
Section 2.1(b) is hereby amended so that, effective as of January 1, 2018, the
Executive’s annual bonus target amount shall be equal to at least $475,000.

4.
Section 3.3(c) is hereby deleted in its entirety and replaced with the
following:

lump-sum payment of (i) four hundred seventy-five thousand dollars ($475,000)
pro-rated based on the actual number of days elapsed in the year in which the
Executive’s termination takes place, plus (ii) nine hundred fifty thousand
dollars ($950,000), with such payment to be made subject to federal, state and
applicable withholding taxes and payments;
5.
The parties agree that, except as amended hereby, all of the other terms and
conditions of the Agreement shall remain unchanged.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.
Infinity Property And Casualty Corporation:


By: /s/ Glen N. Godwin


Name: Glen N. Godwin


Title: Chief Executive Officer 
Executive:


 

 



 
/s/ Samuel J. Simon
Samuel J. Simon





